In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00011-CV
        ______________________________



         IN RE: KEITH RUSSELL JUDD




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Keith Russell Judd has petitioned this Court for mandamus relief. Judd would have us

compel the trial court to issue a default judgment on Judd’s petition for divorce. We deny Judd’s

requested relief.

        Mandamus issues only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law, and (2) the absence of a clear and adequate

remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding); see

In re Columbia Med. Ctr. of Las Colinas Subsidiary, L.P., 290 S.W.3d 204, 207 (Tex. 2009) (orig.

proceeding). It is the relator’s burden to provide this Court with a sufficient record to establish

the right to mandamus relief. Walker, 827 S.W.2d at 837; In re Pilgrim’s Pride Corp., 187
S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3.

        Judd has provided this Court with no documents supporting his request. While he has

attached a noncertified copy of the officer’s return indicating service of process was delivered to

the respondent, he has neither provided a certified copy of the motion for default judgment Judd

claims to have filed in the trial court, nor of any other filings in the trial court.1




1
 This Court denied a similar request for mandamus relief requested by Judd last year. In re Judd, 06-11-00035-CV,
2011 Tex. App. LEXIS 2501 (Tex. App.—Texarkana Apr. 5, 2011, orig. proceeding) (mem. op.).

                                                       2
       We find Judd has failed to demonstrate he is entitled to the extraordinary remedy of

mandamus relief. We, therefore, deny his petition.




                                           Jack Carter
                                           Justice

Date Submitted:      January 23, 2012
Date Decided:        January 24, 2012




                                              3